DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 6/8/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “contain an opening” which in light of applicant’s remarks appears to be referencing elements 10n,11n.  It is therefore unclear what is meant or how  “the outer main surface side of the first CLT panel is wider than the inner main surface side of the first CLT panel” and “a side away from the first end face of the second CLT panel is wider than the first end face”.  It is unclear how the panel contains the “opening so that” one side is wider than the other side.  It does not appear from the drawings or disclosure that the opening has an structural impact on width of the panel at all or in relation to another panel side.
Additionally, it appears that the claim limitations at page 2 of the claims, in light of applicant’s remarks, and from a best understanding of the claim limitations are drawn to the structure as seen in figures 4-5 which appear to recite the ceiling panel.  Claim 6 then continues on page 3 to recite “further comprises a ceiling surface CLT panel”.  It is unclear if this celling surface panel is the same as or in addition to the panel structure previously recited in the claim.  The recitations of the claim at page 2 do not appear to read on or correlate to any of the other panel structures shown or disclosed in the application, therefore it is confusion what structure is encompassed by the limitations at page 2 (preceding the recitation of “further comprises a ceiling surface CLT panel”).
In view of the best understanding of the recitations at page 2 of the claim and the confusion regarding the ceiling surface CLT panel the resulting claim limitations are confusion and unclear as there is lack of understand what structure is being claimed for the first through fourth side wall SLT panels and how they relate to each other and the rest of the structure.  Additionally it is unclear if the “first CLT panel, a second CLT panel” of line 3 of page 2 are the same as or in addition to the “first side wall CLT panel, A second side wall CLT panel, a third side wall CLT panel, and a fourth side wall CLT panel” as recited at line 3 of page 3, causing confusion regarding the scope of the claimed invention.  Accordingly the scope of the claimed is invention is confusing and unclear.  The claims are examined as best understood in light of the specification, figures and applicant’s remarks dated 6/8/22.
The claim recite “the orthogonal panel joining structure having…” and then appears to recite distinct structure drawn to specific and distinct panels that in light of applicants remarks (dated 6/8/22) and the specification and drawings appear to be drawn specifically as shown in figures 4 and 5; where other panel elements shown int eh figures do not contain the same structurally distinguishing features.  The claim later recites  at page 3 multiple recitations of first through fourth side wall CLT panels “joined with” other of the first through fourth side wall CLT panels “by the orthogonal panel joining structure”.  It is unclear how the first CLT panel and second CLT panel having specific structural correlation as recited in the body of the claim at page 2, with respect to the “orthogonal joining structure” correlate or correspond or with the structure as recited at page 3.  This confusion amounts to a general lack of understanding the scope and structural features and elements of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jones (2647287).
Claim 6 (as best understood).  Jones discloses a box-shaped building unit comprising an orthogonal panel joining structure, the orthogonal panel joining structure implemented by 
a first CLT panel (any one of the panels as seen in figure 1 and noted throughout the disclosure), 
a second CLT panel orthogonal (any other of the panel orthogonal to an adjacent panel as seen in figure 1 and noted in the disclosure) to the first CLT panel, and 
a joining member (the member structures as seen in figures 2-5), the orthogonal joining structure
having a structure wherein a first end surface in the longitudinal direction of the second CLT panel or a second end surface in the lateral direction of the second CLT panel abuts an inner main surface of the first CLT panel and joined thereto by the joining member so that a third end surface in the longitudinal direction of the first CLT panel or a fourth end surface in the lateral direction of the first CLT panel and an outer main surface of the second CLT panel are flush (as seen in figure 1), 
wherein the joining member comprises a joining part (any of the parts as seen in figures 2-5 and as noted in the disclosure) having a structure wherein the third end surface or the fourth end surface and the inner main surface and an outer main surface of the first CLT panel contain an opening so that the outer main surface side of the first CLT panel is wider than the inner main surface side of the first CLT panel, wherein the first end surface or the second end surface and at least the outer main surface of the second CLT panel contain an opening so that a side away from the first end face of the second ?C?T panel is wider than the first end face (as seen in at least figure and noted throughout the disclosure), and 
wherein the joining member is configured to be inserted into the opening of the first CLT panel and the opening of the second CLT panel from the third end surface or the fourth end surface  and the outer main surface of the second CLT panel side (as seen in figures 1 and at least figure 5 and as noted throughout the disclosure), 
wherein the box-shaped building unit further comprises a ceiling surface CLT panel (any one of 18,20,22), a first side wall CLT panel, a second side wall CLT panel, a third side wall CLT panel, and a fourth side wall CLT panel that correspond to first to fourth side wall surfaces of the box-shaped building unit (where there are at least first through fourth side wall surfaces as seen in figure 1 and noted throughout the disclosure and at least at col. 3), respectively, 
wherein the first side wall CLT panel is joined with each of the second side wall CLT panel and the fourth side wall CLT panel by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure),  
wherein the third side wall CLT panel is joined with each of the second side wall CLT panel and the fourth side wall CLT panel by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure), 
wherein the ceiling surface CLT panel and each of the first side wall CLT panel, the second side wall CLT panel, the third side wall CLT panel, and the fourth side wall CLT panel are joined by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure), 
wherein the first side wall CLT panel comprises a first left section and a right section that join the ceiling surface CLT panel and a bottom surface of the box-shaped building unit, 
wherein the second side wall CLT panel comprises a second left section and a second right section that join the ceiling surface CLT panel and the bottom surface of the box-shaped building unit, 
wherein the third side wall CLT panel comprises a third left section and a third right section that join the ceiling surface CLT panel and the bottom surface of the box-shaped building unit, 
wherein the fourth side wall CLT panel comprises a fourth left section and a fourth right section that join the ceiling surface CLT panel and the bottom surface of the box-shaped building unit (as seen in at least figure 1 and noted throughout the disclosure), 
wherein the first right section and the fourth left section are joined by the orthogonal panel joining structure (as noted in the figures and throughout the disclosure), 
wherein the second right section and the first left section are joined by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure), 
wherein the third right section and the second left section are joined by the orthogonal panel joining structure, 
wherein the fourth right section and the third left section are joined by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure).
Claim 7.  The box-shaped building unit of claim 6, being a building for a housing structure (where it is disclosed as being a building capable of housing articles and/or people).
Claim 8. The box-shaped building unit of claim 6, wherein the opening of the second CLT panel is an opening in which the first end surface or the second end surface and the inner main surface and outer main surface of the second CLT panel comprise the opening (as seen in at least figure 1 and noted throughout the disclosure).
Claim 9. The box-shaped building unit of claim 6, wherein the joining member is butterfly joint-shaped (as seen in at least figures 4-5).
Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive.  Applicant’s arguments that “Jones fails to disclose or suggest that the panels are joined to each other by an orthogonal joint structure as claimed is not persuasive.  As noted in the 35 USC 112b rejections above, the claimed orthogonal joint structure is unclear and indefinite causing confusion regarding the scope of the claimed invention.  As best understood Jones does disclose the claimed structure as noted int eh body of the rejection above.  It is noted that the “hook and latch locking mechanism” as referenced by applicant, anticipate the claimed opening structure as best understood.  Accordingly applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635